Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to application 17/168,676 filed on 02-05-2021. Claims 1-20 are pending.    

Double Patenting
3.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.   Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,917,074. Although the claims at issue are not identical, they are not patentably distinct from each other because, the current (17/168,676) claim limitations are broader than claims 1-20 of U.S. Patent No. 10,917,074 as shown in the table below.
    Instant   Application No. 17/168,676
                       US PAT. 10,917,074
1. A method comprising: receiving, at one or more processing devices, an input signal; receiving, at the one or more processing devices, a feedback signal; generating, based on the input signal and the feedback signal, an updated set of filter coefficients of an adaptive filter, wherein generating the updated set of filter coefficients of the adaptive filter comprises: determining, for each of multiple frequency subbands of the input signal, one or more coefficients of a corresponding subband adaptive filter, and combining one or more coefficients of multiple subband adaptive filters to generate the updated set of filter coefficients of the adaptive filter, wherein determining the one or more coefficients of the corresponding subband adaptive filter comprises:(a) obtaining a precomputed set of filter coefficients of the adaptive filter, and (b) selecting a subset of the precomputed set of filter coefficients of the adaptive filter; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter.
1. A method for estimating coefficients of an adaptive filter, the method comprising: receiving, at one or more processing devices, an input signal; receiving, at the one or more processing devices, a feedback signal; generating, based on the input signal and the feedback signal, an updated set of filter coefficients of an adaptive system identification filter configured to represent a transfer function of a path traversed by the input signal, wherein generating the updated set of filter coefficients of the adaptive system identification filter comprises: (i) separating the input signal into multiple frequency subbands, (ii) separating the feedback signal into the multiple frequency subbands, (iii) determining, for each frequency subband, one or more coefficients of a corresponding subband adaptive module, and (iv) combining one or more coefficients of multiple subband adaptive modules to generate the updated set of filter coefficients of the adaptive system identification filter, wherein determining the one or more coefficients of the corresponding subband adaptive module comprises: (a) obtaining a precomputed set of filter coefficients of the adaptive system identification filter, and (b) selecting a subset of the precomputed set of filter coefficients of the adaptive system identification filter, a number of coefficients in the subset being less than a number of the precomputed set of filter coefficients of the adaptive system identification filter; and processing a portion of the input signal using the updated set of filter coefficients of the adaptive system identification filter to generate an output that destructively interferes with another signal traversing the path represented by the transfer function. 



Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1-2, 4-12 and 14-20 are rejected under 35 U.S.C. 102a (1) as being anticipated by Ku (US PAT. 9,704,471).
   Consider Claim 1, Ku teaches the method comprising: 
receiving(see fig. 1(110), at one or more processing devices(see fig. 1), an input signal(see fig. 1(105); 
   receiving(see fig. 1), at the one or more processing devices, a feedback signal(see fig. 1(115)); generating, based on the input signal and the feedback signal(see col.4, line 9-67), an updated set of filter coefficients of an adaptive filter, wherein generating the updated set of filter coefficients of the adaptive filter comprises: 
   determining(see fig. 5(532)), for each of multiple frequency subbands of the input signal, one or more coefficients of a corresponding subband adaptive filter(see figs. 3-5 and col. 6, line 57-col. 7, line 67), and 
   combining(see fig. 5(532)) one or more coefficients of multiple subband adaptive filters to generate the updated set of filter coefficients of the adaptive filter, wherein determining the one or more coefficients of the corresponding subband adaptive filter(see figs. 1-5 and col. 5, line 22-col. 6, line 67) comprises:
(a) obtaining(see fig. 3) a precomputed set of filter coefficients of the adaptive filter, and 
(b) selecting(see fig. 3(310)) a subset of the precomputed set of filter coefficients of the adaptive filter; and processing(see fig.3) a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 3-7 and col. 10, line 47-col. 11, line 67).
    Consider Claim 2, Ku teaches the method wherein the subset of the precomputed set of filter coefficients of the adaptive filter is selected to correspond to a causal relationship between the input signal and the another signal traversing the path represented by the transfer function(see figs. 3-7 and col.9, line 7- col. 10, line 67); 
     Consider Claims 4-6, Ku teaches the method wherein the subset of the precomputed set of filter coefficients of the adaptive system identification filter is selected to correspond to frequency bands within a target performance range(see figs. 3-7 and col.9, line 7-col. 10, line 67); and the method wherein the target performance range is between approximately 30-300Hz (see figs. 6-7C and col.10, line 47-col. 11, line 67); and  the method  wherein the input signal is collected by one or more accelerometers or one or more microphones (see figs. 2-4 and col. 4, line 58-col. 5, line 67). 
    Consider Claims 7 and 8, Ku teaches the method wherein one or more of the corresponding subband adaptive filters is a least mean squares (LMS) module, a Filtered-X least mean squares (FXLMS) module, and/or a filtered error least mean squares (FELMS) module (see figs. 2-4 and col. 6, line 28-col. 7, line 67); and the method wherein combining the one or more coefficients of the multiple subband adaptive filters comprises transforming time domain representations of the one or more coefficients of the multiple subband adaptive filters into corresponding frequency domain representations, combining the corresponding frequency domain representations of the one or more coefficients of the multiple subband adaptive filters, and transforming the combined frequency domain representations into a time domain representation representing a combination of the one or more coefficients of the multiple subband adaptive filters(see figs. 2-4 and col. 6, line 28-col. 7, line 67).
     Consider Claims 9 and 10, Ku teaches the method wherein determining the one or more coefficients of the corresponding subband adaptive filter further comprises computing, based on the subset, frequency domain representations of the precomputed set of filter coefficients of the adaptive filter, separating the frequency domain representations into the multiple frequency subbands and computing a corresponding time domain representation for each, and generating the one or more coefficients of the corresponding subband adaptive filter based on the corresponding time domain representation(see figs. 2-4 and col. 6, line 28-col. 7, line 67); and 
the method wherein the precomputed set of filter coefficients that are not selected are adjusted to be substantially near zero(see figs. 3-7C and col. 6, line 28-col. 7, line 67).
     Consider Claim 11, Ku teaches a noise reduction(see fig. 1) system comprising: one or more feedforward sensors (see fig. 1(100)) configured to generate an input signal(see fig.. 1(105); one or more feedback sensors(see fig. 1(115) configured to generate a feedback signal; an adaptive filter(see fig. 1(120)); one or more processing devices(see fig. 1), configured to receive the input signal(see fig. 1(105)) and the feedback signal(see fig. 1(115)); generate, based on the input signal and the feedback signal signal(see figs. 1-4 and col.4, line 9-67),  an updated set of filter coefficients of the adaptive filter, wherein generating the updated set of filter coefficients of the adaptive filter(see col. 1, line 55-col. 2, line 50)
 comprises: 
      determining(see fig. 5(532)), for each of multiple frequency subbands of the input signal, one or more coefficients of a corresponding subband adaptive filter(see figs. 3-5 and col. 6, line 57-col. 7, line 67), and 
   combining(see fig. 5(532)) one or more coefficients of multiple subband adaptive filters to generate the updated set of filter coefficients of the adaptive filter, wherein determining the one or more coefficients of the corresponding subband adaptive filter(see figs. 1-5 and col. 5, line 22-col. 6, line 67) comprises:
(a) obtaining(see fig. 3) a precomputed set of filter coefficients of the adaptive filter, and 
(b) selecting(see fig. 3(310)) a subset of the precomputed set of filter coefficients of the adaptive filter; and processing(see fig.3) a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 3-7 and col. 10, line 47-col. 11, line 67), and one or more transducers, driven by the output generated by the one or more processing devices(see figs. 2-4 and col. 4, line 58-col. 5, line 67).  
    Consider Claim 12, Ku teaches the system wherein the subset of the precomputed set of filter coefficients of the adaptive filter is selected to correspond to a causal relationship between the input signal and the another signal traversing the path represented by the transfer function(see figs. 3-7 and col.9, line 7- col. 10, line 67); 
     Consider Claims 14 and 15, Ku teaches the system wherein the subset of the precomputed set of filter coefficients of the adaptive system identification filter is selected to correspond to frequency bands within a target performance range(see figs. 3-7 and col.9, line 7-col. 10, line 67); and the system wherein the target performance range is between approximately 30-300Hz (see figs. 6-7C and col.10, line 47-col. 11, line 67).
    Consider Claims 16 and 17, Ku teaches The system wherein one or more of the corresponding subband adaptive filters is a least mean squares (LMS) module, a Filtered-X least mean squares (FXLMS) module, and/or a filtered error least mean squares (FELMS) module(see figs. 2-4 and col. 6, line 28-col. 7, line 67);  and  the system, wherein combining the one or more coefficients of the multiple subband adaptive filters comprises transforming time domain representations of the one or more coefficients of the multiple subband adaptive filters into corresponding frequency domain representations, combining the corresponding frequency domain representations of the one or more coefficients of the multiple subband adaptive filters, and transforming the combined frequency domain representations into a time domain representation representing a combination of the one or more coefficients of the multiple subband adaptive filters (see figs. 2-4 and col. 6, line 28-col. 7, line 67).
    Consider Claims 18 and 19, Ku teaches  the system  wherein determining the one or more coefficients of the corresponding subband adaptive filter further comprises computing, based on the subset, frequency domain representations of the precomputed set of filter coefficients of the adaptive filter, separating the frequency domain representations into the multiple frequency subbands and computing a corresponding time domain representation for each, and generating the one or more coefficients of the corresponding subband adaptive filter based on the corresponding time domain representation (see figs. 2-4 and col. 6, line 28-col. 7, line 67); and 
the system wherein the precomputed set of filter coefficients that are not selected are adjusted to be substantially near zero(see figs. 3-7C and col. 6, line 28-col. 7, line 67).
     Consider Claim 20, Ku teaches one or more non-transitory computer readable media storing instructions that are executable by one or more processing devices(see figs. 1-4 and col.4, line 9-67), and upon such execution cause the one or more processing devices to perform operations(see figs. 1-4 and col.4, line 9-67) comprising: receiving an input signal(see fig. 1(105));  receiving a feedback signalsee fig. 1(115)); generating, based on the input signal and the feedback signal, an updated set of filter coefficients of an adaptive filter(see fig. 3), wherein generating the updated set of filter coefficients of the adaptive filter(see col. 1, line 55-col. 2, line 50) comprises: 
   determining(see fig. 5(532)), for each of multiple frequency subbands of the input signal, one or more coefficients of a corresponding subband adaptive filter(see figs. 3-5 and col. 6, line 57-col. 7, line 67), and 
   combining(see fig. 5(532)) one or more coefficients of multiple subband adaptive filters to generate the updated set of filter coefficients of the adaptive filter, wherein determining the one or more coefficients of the corresponding subband adaptive filter(see figs. 1-5 and col. 5, line 22-col. 6, line 67) comprises:
(a) obtaining(see fig. 3) a precomputed set of filter coefficients of the adaptive filter, and 
(b) selecting(see fig. 3(310)) a subset of the precomputed set of filter coefficients of the adaptive filter; and processing(see fig.3) a portion of the input signal using the updated set of filter coefficients of the adaptive filter to generate an output that destructively interferes with another signal traversing a path represented by a transfer function of the adaptive filter(see figs. 3-7 and col. 10, line 47-col. 11, line 67).

Claim Rejections - 35 USC § 103
8.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

   11. Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ku (US PAT. 9,704,471) in view of Tjalfe Klinkby et al. (US 2008/0273728). 
      Consider Claim 3, Ku does not expressly teach the method wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal.
     However, Tjalfe  teaches the method wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal(figs. 5-7 and paragraphs[0045]-[0053]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tialfe into Ku to provide a processor for generating an electrical output signal by amplifying the electrical input signal with a processor gain, an output transducer for transforming the electrical output signal into an acoustic output signal, an adaptive feedback suppression filter for generating a feedback cancellation signal, and a model gain estimator generating an upper processor gain limit and for providing a control parameter indicating a possible misadjustment of the model.
      Consider Claim 13, Ku does not expressly teach the system wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal.
     However, Tjalfe teaches the system wherein the causal relationship between the input signal and the another signal traversing the path represented by the transfer function is determined by a cross-correlation of the input signal and the another signal(figs. 5-7 and paragraphs[0045]-[0053]).
     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Tialfe into Ku to provide a processor for generating an electrical output signal by amplifying the electrical input signal with a processor gain, an output transducer for transforming the electrical output signal into an acoustic output signal, an adaptive feedback suppression filter for generating a feedback cancellation signal, and a model gain estimator generating an upper processor gain limit and for providing a control parameter indicating a possible misadjustment of the model.      

                                                                 Conclusion
12.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Nadjar et al. (US PAT. 8,280,065) is cited to show other related the SUBBAND ADAPTIVE FILTER FOR SYSTEMS WITH PARTIALLY ACAUSAL TRANSFER FUNCTIONS

13.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M(SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 08-02-2022